

Settlement And Release Agreement
 
I.    PRELIMINARY STATEMENT.
 

  A. Parties. The Parties to this Confidential Settlement and Release Agreement
(“Agreement”) are PwC (as defined in Section I.B,), on the one hand, and AMERCO
and the SAC Entities (as defined in Section I.B.), on the other hand
(collectively the “Parties”).

 

  B. Definitions.

 

  1. “AMERCO” shall be defined herein to include AMERCO, U-Haul International,
Inc., AMERCO Real Estate Company, Republic Western Insurance Company, Oxford
Life Insurance Company, Edward J. Shoen, Sylvia Shoen, Mark V. Shoen, Charlene
J. Shoen, James P. Shoen, Mary K. Shoen, Charles J. Bayer, Sally Bayer, John P.
Brogan, Margaret Brogan, John M. Dodds, Barbara Edstrom, James J. Grogan, Mary
Joe Grogan, M. Frank Lyons, William Carty, Mary Carty, Richard Herrera, Gary
Horton, Richard Amoroso, and any of their predecessors, parents, co-parties,
subsidiaries, affiliates and alter egos, and each of their respective officers,
employees, directors, partners, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, successors and assigns.

 

  2. “SAC Entities” shall be defined to include SAC Holdings Corporation, SAC
Holdings II Corporation, SAC Self Storage Corporation, Two SAC Self Storage
Corporation, Three SAC Self Storage Corporation, Four SAC Self Storage
Corporation, Five SAC Self Storage Corporation, Six SAC Self Storage
Corporation, Seven SAC Self Storage Corporation, Eight SAC Self Storage
Corporation, Nine SAC Self Storage Corporation, Ten SAC Self Storage
Corporation, Eleven SAC Self Storage Corporation, Twelve SAC Self Storage
Corporation, Thirteen SAC Self Storage Corporation, Fourteen SAC Self Storage
Corporation, Fifteen SAC Self Storage Corporation, Sixteen SAC Self Storage
Corporation, Seventeen SAC Self Storage Corporation, Eighteen SAC Self Storage
Corporation, Nineteen SAC Self Storage Corporation, Twenty SAC Self Storage
Corporation, Twenty One SAC Self Storage Corporation, Twenty Two SAC Self
Storage Corporation, Twenty Three SAC Self Storage Corporation, Twenty Four SAC
Self Storage Corporation, Twenty Five SAC Self Storage Corporation, Twenty Six
SAC Self Storage Corporation, Twenty Seven SAC Self Storage Corporation,
Blackwater Investments, Mark V. Shoen, and any of their predecessors, parents,
co-parties, subsidiaries, affiliates and alter egos, and each of their
respective officers, employees, directors, partners, agents, attorneys,
insurers, accountants, heirs, executors, administrators, conservators, and
successors and assigns.

 

  3. “PwC” shall be defined to include PricewaterhouseCoopers LLP (“PwC LLP”),
Michael O. Gagnon, Joseph A. Gross, Carol L. Brosgart, M.D., Terri M. Hulse,
Gary R. Hulse, Randal S. Vallen, and Juli Vallen, and any of their predecessors,
parents, co-parties, subsidiaries, affiliates and alter egos, and each of their
respective officers, employees, directors, partners, agents, attorneys,
insurers, accountants, heirs, executors, administrators, conservators, and
successors and assigns.

 

  C. Actions Resolved. This Agreement shall cover and mutually release any and
all acts that occurred during the entire historical relationship between AMERCO
and the SAC Entities on the one hand and PwC on the other hand, including the
lawsuits by and against the Parties currently pending in the Superior Court of
the State of Arizona, Maricopa County bearing case captions: AMERCO et al. v.
PricewaterhouseCoopers LLP et al., No. CV 2003-011032 (“AMERCO v. PwC”) and
PricewaterhouseCoopers LLP et al. v. Shoen et al., No. CV 2004-013075 (“PwC v.
Shoen”).

 

  D. Recitals. This Agreement is entered into with respect to the following
facts:

 

  1. PwC LLP and its predecessor Price Waterhouse LLP served as AMERCO's
independent public accountant and performed accounting and audit functions for
AMERCO and its subsidiaries, including Republic Western Insurance Company and
Oxford Life Insurance Company, and related entities from 1978 through January
2003.

 

  2. PwC LLP also performed accounting and audit functions for and related to
certain SAC entities.

 

  3. In or about June 2003, AMERCO filed the AMERCO v. PwC lawsuit, alleging
multiple acts of negligent and intentional misconduct by PwC and its personnel,
allegedly occurring between 1993 and 2003.

 

  4. In or about December 2003, PwC filed the PwC v. Shoen lawsuit, alleging
multiple acts of intentional misconduct against Edward J. Shoen, Sylvia Shoen,
Mark V. Shoen, Charlene J. Shoen, SAC Self-Storage Corporation, Two SAC
Self-Storage Corporation, Three SAC Self-Storage Corporation, Six SAC
Self-Storage Corporation, SAC Holding Corporation, and SAC Holding II
Corporation, James P. Shoen, Mary K. Shoen, Charles J. Bayer, Sally Bayer, John
P. Brogan, John M. Dodds, Barbara Edstrom, James J. Grogan, Mary Joe Grogan, and
M. Frank Lyons.

 

  5. In or about November 2003, an amended consolidated class action complaint
was filed by AMERCO shareholders against AMERCO and PwC, captioned In Re AMERCO
Securities Class Action, CV-N-03-0050-ECR (RAM) (“Shareholder Action”).

 

  6. To avoid the expense, inconvenience, and distraction of further litigation,
and without any acknowledgment of any liability, the Parties have agreed to
compromise and settle their claims as specified in this Agreement.

 
II.    SETTLEMENT OF CLAIMS.
 
In consideration of the promises and obligations set forth in this Agreement:
 

  A. The effective date of this Agreement (the "Effective Date") shall be the
date on which the last of the signatories listed on the signature pages hereto
has executed this Agreement.

 

  B. Within nine (9) days of the Effective Date (and if such day is not a
business day, on the immediately following business day): (i) the Parties shall
simultaneously file stipulated dismissals, with prejudice, of the AMERCO v. PwC
and PwC v. Shoen lawsuits, and (ii) immediately upon such filings, PwC LLP shall
pay to AMERCO the total sum
of ***************************************************************** comprised
of $51,341,288.36 plus attorneys’ fees and costs (the “Settlement Amount”) by
wire transfer in immediately available funds to the following account:

 

  Bank One of Arizona

  Phoenix, Arizona

  ABA # 122100024

  For the benefit of AMERCO

  Account No. 01740588

 
**** The amount has been omitted pursuant to a request for confidential
treatment and the omitted information has been filed with the Securities and
Exchange Commission separately.
 

  C. AMERCO shall be responsible for ascertainment and payment of any and all
taxes, fees, duties, levies, and other charges imposed with respect to the
Settlement Amount.

 
III.    RELEASES.
 
Except as to the rights and obligations of the Parties pursuant to the
provisions of this Agreement, and in further consideration for the execution of
this Agreement:
 

  A. AMERCO and the SAC Entities’ Release of All Claims Against PwC. AMERCO and
the SAC Entities, on behalf of themselves, their officers, employees, directors,
parents, subsidiaries, shareholders, alter egos, affiliates, partners, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, successors, and assigns, hereby fully and forever release and
discharge PwC and each of PwC’s respective officers, employees, directors,
parents, subsidiaries, shareholders, alter egos, affiliates, partners, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, successors, and assigns from any and all claims, rights, demands,
causes of action, obligations, orders, damages, expenses, debts, costs,
attorneys fees, judgments and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which have existed or may have existed, or
which do exist or which hereafter can, shall or may exist, based on any facts,
events, or omissions occurring from the beginning of time to the date of this
Agreement.

 

  B. PwC’s Release of All Claims Against AMERCO and the SAC Entities. PwC, on
behalf of themselves, their officers, employees, directors, parents,
subsidiaries, shareholders, alter egos, affiliates, partners, agents, attorneys,
insurers, accountants, heirs, executors, administrators, conservators,
successors, and assigns, hereby fully and forever release and discharge AMERCO
and the SAC Entities and each of AMERCO’s and the SAC Entities’ respective
officers, employees, directors, parents, subsidiaries, shareholders, alter egos,
affiliates, partners, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, successors, and assigns from any and
all claims, rights, demands, causes of action, obligations, orders, damages,
expenses, debts, costs, attorneys fees, judgments and liabilities of whatever
kind or nature in law, equity or otherwise, whether now known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, which have
existed or may have existed, or which do exist or which hereafter can, shall or
may exist, based on any facts, events, or omissions occurring from the beginning
of time to the date of this Agreement.

 

  C. Waiver of Other Claims. The Parties acknowledge that there is a possibility
that after the execution of this Agreement, they may discover facts, claims or
defenses which were unknown or unsuspected at the time this Agreement was
executed, and which if known by them at that time may have materially affected
their decision to execute this Agreement. The Parties each acknowledge and agree
that by reason of this Agreement, and the releases contained in the preceding
two paragraphs, they are assuming any risk of such unknown facts and such
unknown and unsuspected claims.

 

  D. Shareholder Action. AMERCO and PwC have both been named as defendants in a
consolidated putative class action lawsuit brought by AMERCO shareholders
captioned In Re AMERCO Securities Class Action, CV-N-03-0050-ECR (RAM)
(“Shareholder Action”). On October 8, 2004, the Shareholder Action was
transferred to the United States District Court, District of Arizona. AMERCO and
the SAC Entities on the one hand and PwC on the other hand, agree that they
shall not assert against the other any right to indemnification, contribution,
cross-claim, or counter claim arising out of the Shareholder Action in federal
or state court. The Parties agree that nothing in this Agreement is intended to
waive the ability of a Party to prove up its own proportionate fault under the
Private Securities Litigation Reform Act (“PSLRA”) or under any other applicable
law, or to assert any other defense provided by law. The Parties also agree to
cooperate in the defense of the Shareholder Action. In furtherance of such
cooperation, the Parties agree that no Party shall make any agreement with the
Shareholder Action’s plaintiffs to assist them in any way in prosecuting the
Shareholder Action except as required by law or court order.

 

  E. Derivative Action. AMERCO, the SAC Entities, and certain of their officers
and directors have been named as defendants in a derivative action captioned
Paul F. Shoen v. SAC Holding Corp. et al., CV02-05602, which was consolidated
with Ron Belec v. William E. Carty et al., CV02-06331, M.S. Management Company,
Inc. v. William E. Carty, et al., CV03-00386, and two additional derivative
suits alleging substantially the same claims (collectively “Derivative Action”).
The Parties agree that nothing in this Agreement is intended to waive the
ability of the AMERCO defendants to assert any and all defenses available to
them in law or equity, including, but not limited to, their ability to prove up
their own proportionate fault. AMERCO and the SAC Entities on the one hand and
PwC on the other hand agree that they shall not assert against the other any
right to indemnification, contribution, cross-claim, or counter claim arising
out of the Derivative Action.

 

  F. Other Actions. AMERCO and the SAC Entities on the one hand and PwC on the
other hand agree that they shall not assert against the other any right to
indemnification, contribution, cross-claim, or counter claim in any other action
arising out of any conduct related to AMERCO’s and PwC’s historic relationship
in which a Party is named as a defendant.

 
IV.    ADDITIONAL PROVISIONS.
 

  A. Confidentiality. The Parties and their attorneys agree that the terms and
conditions of this Agreement shall remain confidential and they shall not
disclose such terms or conditions to any other person, other than such persons
whose knowledge is necessary to carry out its provisions (and who shall be
advised of its confidentiality and agree to be bound by this provision), and
except: (1) to the extent such disclosure is required for its enforcement, or
(2) as otherwise required by federal or state law, including pursuant to any
discovery procedures authorized by such laws.

 

  If disclosure of the settlement and Settlement Amount is required to be made
in any filing by AMERCO with the United States Securities and Exchange
Commission (the “SEC”), AMERCO shall only report the Settlement Amount net of
attorneys’ fees and costs unless otherwise required by law.

 

  Neither Party shall issue press releases regarding the settlement. If media
inquiries are made of any Party to this Agreement regarding this Agreement and
related settlement, such inquiries may be responded to with the following
statement only: “The disputes between the parties have been resolved and the

  parties have agreed not to discuss the terms of the settlement and to keep

  them confidential. A description of the material terms of the settlement

  may be found in AMERCO's SEC filings.”

 

 

 


        

--------------------------------------------------------------------------------

 


Any other disclosure with respect to this Agreement shall be made only pursuant
to a court order protecting the confidentiality of the Agreement, its terms, and
its conditions, or following the denial of such an order, and only to such
persons and/or agencies authorized to receive such information under such order.
 

  B. Disclaimer Of Liability. While this Agreement resolves all issues between
the Parties regarding the AMERCO v. PwC and PwC v. Shoen lawsuits, as well as
any acts or omissions by either Party during their entire relationship, it does
not constitute an admission by any Party of any of the matters alleged in any of
the complaints filed, or of any liability or wrongdoing whatsoever. Nothing in
this Agreement or any related document shall be construed or admissible in any
proceeding as evidence of liability or wrongdoing by any of the Parties. The
Parties hereto agree that this Agreement is the result of a compromise within
the provisions of Rule 408 of the Arizona Rules of Evidence and Rule 408 of the
Federal Rules of Evidence.

 

  C. Additional Documentation And Cooperation With Further Proceedings. The
Parties agree to execute whatever additional documentation and cooperate in
further proceedings if necessary to effectuate the terms of this Agreement
without charge or other consideration to any other Party.

 

  D. Integration and Representations.

 

  1. This document constitutes the entire agreement and understanding between
the Parties concerning the releases and dismissals described herein, and
supersedes and replaces all prior negotiations, proposed agreements and
agreements, written and oral, relating thereto. This is a fully integrated
document.

 

  2. Each of the Parties hereto acknowledges that no other Party hereto, or any
agent or attorney of any other Party hereto, has made any promise,
representation or warranty whatever, express or implied, not contained herein
concerning the subject matter hereof, to induce it to execute this document, and
acknowledges that it has not executed this instrument in reliance on any such
promise, representation, or warranty not contained herein.

 

  3. Each of the Parties hereto has read this Agreement and understands the
contents thereof.

 

  4. Each of the Parties hereto acknowledges that it has been represented by
legal counsel of its own choice throughout all negotiations that preceded the
execution of this document.

 

  5. Each of the Parties hereto acknowledges and represents that it has not
assigned or transferred any claim covered by this Agreement that any Party has,
had, may have, or may have had against any other.

 

  E. No Oral Modifications. This Agreement may not be altered, amended or
modified in any respect whatsoever, except by a writing duly executed by
authorized representatives of each of the Parties.

 

  F. Authority to Sign. Each person signing this Agreement represents and
warrants to each other Party that he or she has all requisite power and
authority to execute this Agreement and that this Agreement when executed and
delivered will be a binding obligation of, and enforceable against, such Party
in accordance with its terms.

 

  G. Predecessors, Successors, and Assigns. This Agreement shall bind and inure
to the benefit of the Parties hereto and their respective successors and assigns
(and their respective predecessors to the fullest extent permitted by law).
Notwithstanding the foregoing, this Agreement is not intended to inure to the
benefit of any third parties, except as such third parties are specifically
identified herein and only to the extent specifically provided herein.

 

  H. Headings. Section and paragraph headings contained in this Agreement are
for convenience and shall not be considered for any purpose in construing this
Agreement.

 

  I. Execution By Facsimile and In Counterparts. This Agreement may be executed
by facsimile and in any number of counterparts, which together shall constitute
one instrument.

 

  J. Severability. In the event that any provision of this Agreement is held to
be invalid, void, unenforceable, or illegal by any court of competent
jurisdiction, it shall be deemed severable from the remainder of the Agreement
and shall in no way affect, impair, or invalidate any other provision of this
Agreement, unless the severed portion was essential to the intended purpose of
the Agreement.

 

  K. Notices. Any required notices shall be delivered in writing, by facsimile,
with a copy sent by United States Postal Service, first-class service to:

 
AMERCO:           Larry De Respino, Esq.
U-Haul International, Inc.
2721 North Central Avenue
Phoenix, Arizona 85004
Telephone: (602) 263-6977
 
PwC:     Joseph A. Gross, Esq.
PricewaterhouseCoopers LLP
555 California Street
San Francisco, California 94014
Telephone: (415) 393-8728
Facsimile: (415) 291-4012
 


        

--------------------------------------------------------------------------------

 


With a copy to:     Linda J. Smith, Esq.
O’Melveny & Myers LLP
1999 Avenue of the Stars, Ste. 700
Los Angeles, California 90067
Telephone: (310) 553-6700
Facsimile: (310) 246-6779
 
The SAC Entities:          Mark V. Shoen
715 S. Country Club Drive
Mesa, Arizona 85210
 
No notice will be deemed to have been duly given unless and until it is actually
received by an individual at the intended recipient’s address (or delivery is
refused by such person).
 

  L. Dispute Resolution. Judge Mark A. Armstrong has agreed to retain
jurisdiction over the Agreement. Accordingly, any controversy or claim arising
out of or relating to this Agreement (whether sounding in contract, tort, or
otherwise), or the breach thereof, shall be adjudicated by him. The Parties
submit and agree that Judge Armstrong shall have exclusive and binding authority
over this Agreement. In the event of any dispute arising out of this Agreement,
each party shall, within twenty-four (24) hours thereof, present such dispute
for final and binding resolution to Judge Armstrong.

 

  The prevailing Party in any dispute under this Agreement may be entitled to an
award of its reasonable costs, including attorneys’ fees, as determined by Judge
Armstrong at his sole discretion.

 

  To the extent that Judge Armstrong is unable to fulfill this role, a nominee
shall be designated by Judge Armstrong. Such nominee shall be subject to
approval by both parties within twenty-four (24) hours, which approval shall not
be unreasonably withheld.

 

  M. Waiver of Terms. A waiver of any term or condition of this Agreement will
not be deemed to be, and may not be construed as, a waiver of any other term or
condition hereof.

 

  N. Neutral Construction. This Agreement shall not be construed against the
Party or Parties preparing it, but shall be construed as if all Parties jointly
prepared it, and any uncertainty or ambiguity shall not be interpreted against
any one Party.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
DATED: November 23, 2004   EDWARD J. SHOEN
                    On Behalf of
                    AMERCO


                    By: /s/ Edward J. Shoen________________
                Edward J. Shoen
 
DATED: November 23, 2004   EDWARD J. SHOEN
                    On Behalf of
                    U-HAUL INTERNATIONAL, INC.


                    By: /s/ Edward J. Shoen__________________
                Edward J. Shoen


DATED: November 23, 2004   EDWARD J. SHOEN
                    On Behalf of Himself


                    By: /s/ Edward J. Shoen__________________
                Edward J. Shoen
 


DATED: November 19, 2004   MARK V. SHOEN
                    On Behalf of
                    BLACKWATER INVESTMENTS AND
                    THE SAC ENTITIES


                    By: /s/ Mark V. Shoen__________________
                Mark V. Shoen
 
DATED: November 19, 2004   MARK V. SHOEN
                    On Behalf of Himself


                    By: /s/ Mark V. Shoen__________________
                Mark V. Shoen
 
DATED: November 23, 2004   RICHARD M. AMOROSO
                    On Behalf of
                    REPUBLIC WESTERN LIFE INSURANCE


                    By: /s/ Richard M. Amoroso______________
                Richard M. Amoroso
 
DATED: November 23, 2004   RICHARD M. AMOROSO
                    On Behalf of Himself


                    By: /s/ Richard M. Amoroso______________
                Richard M. Amoroso
 
DATED: November 30, 2004    




                    By: /s/ Richard Herrera__________________
                Richard Herrera
 
DATED: November 23, 2004    




                    By: /s/ Sylvia Shoen____________________
                Sylvia Shoen
 
DATED: November 19, 2004    




                    By: /s/ Charlene J. Shoen_____________      
                Charlene J. Shoen
 
DATED: November 23, 2004    




                    By: /s/ James P. Shoen___________________
                James P. Shoen
 
DATED: November 23, 2004    




                    By: /s/ Mary K. Shoen_____________   ____
                Mary K. Shoen
 
DATED: November 19, 2004    




                    By: /s/ Charles J. Bayer______      _________
                Charles J. Bayer
 
DATED: November 19, 2004    




                    By: /s/ Sally Bayer____           ____________
                Sally Bayer
 
DATED: November __, 2004    




                    By: /s/ John P. Brogan____       ___________
                John P. Brogan
 
DATED: November __, 2004    




                    By: /s/ Margaret Brogan__________________
                Margaret Brogan
 
DATED: November 19, 2004    




                    By: /s/ John M. Dodds____________________
                John M. Dodds
 
DATED: November 19, 2004    




                    By: /s/Barbara Edstrom____________________
                Barbara Edstrom
 
DATED: November 19, 2004    




                    By: /s/ James J. Grog______________________
                James J. Grogan
 
DATED: November 19, 2004    




                    By: /s/ Mary Joe Grogan____________________
                Mary Joe Grogan
 
DATED: November 19, 2004    




                    By: /s/ M. Frank Lyons______________________
                M. Frank Lyons
 
DATED: November 19, 2004    




                    By: /s/ William E. Carty______________________
                William E. Carty
 
DATED: November 19, 2004    




                    By: /s/ Mary Carty__________________________
                Mary Carty
 
DATED: November __, 2004    




                    By: /s/ Gary B. Horton_____________________
                Gary B. Horton
 


DATED: November 24, 2004    PRICEWATERHOUSECOOPERS LLP






                    By:_/s/ Rodman W. Benedict___                          
                    Rodman W. Benedict, Deputy General Counsel
 

 
DATED: November 29, 2004    




                    By: /s/ Michael O. Gagnon__________________
                Michael O. Gagnon
 
DATED: November 23, 2004    




                    By: /s/ Joseph A. Gross______________________
                Joseph A. Gross
 
DATED: November 23, 2004    




                    By: /s/ Carol L. Brosgart, M.D.________________
                Carol L. Brosgart, M.D.
 
DATED: November 24, 2004    




                    By: /s/ Terri M. Hulse_______________________
                Terri M. Hulse
 
DATED: November 24, 2004    




                    By: /s/ Gary R. Hulse_______________________
                Gary R. Hulse
 
DATED: November __, 2004    




                    By: /s/ Randal S. Vallen_____________________
                Randal S. Vallen
 
DATED: November __, 2004    




                    By: /s/ Juli Vallen__________________________
                Juli Vallen
 














--------------------------------------------------------------------------------

     